DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.

Status of Claims
Claims 1-5, 7-11, 13-15, and 17-32 are pending in the instant application. Claims 27 and 29 are withdrawn from further consideration as being drawn to nonelected species. Accordingly, claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are under examination on the merits in the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Brown discloses a stem-loop duplex structure “for reducing expression of a target gene in a cell,” wherein the 35-mer sense strand comprises a stem duplex of 6 bps and a tetraloop sequence, and the 21-mer antisense strand comprising 2’-O-methyl modifications forms a 19-bp duplex with the first 19-mer sequence of the sense strand with a 6-bp stem. See the entire reference including paragraph 0180. See also Figure 5B copied below:

    PNG
    media_image1.png
    238
    778
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    111
    689
    media_image2.png
    Greyscale

Brown teaches that the sense strand’s stem duplex can be 2 bps or 3 bps. See the following in Figure 3B:

    PNG
    media_image3.png
    201
    459
    media_image3.png
    Greyscale

	Brown teaches that the tetraloop sequence can also be “the GNRA family of tetraloops (e.g., GAAA)”. See paragraph 0052.
	Brown teaches that the nicked, stem-loop duplex with tetraloop is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system”. See paragraph 0003.
	Brown teaches that introduction of “substitutions and modifications” that “can improve the bioavailability of Dicer substrate RNA by targeting particular cells or tissues or improving cellular uptake of the Dicer substrate RNA molecules” are desired for “in vivo activity and bioavailability”, wherein contemplated modifications include 2’-O-methyl, 2’-fluoro, and phosphorothioate linkages. See paragraphs 0092 and 0094. 
	Brown does not teach that one or more ligand-conjugated nucleotides in the tetraloop. 	
	McSwiggen teaches that delivery conjugates are used “to facilitate delivery of molecules into a biological system such as cells”, thereby “transferring therapeutic compounds across cellular membranes.” See paragraph 0486.

	See the following copied from Figure 66:

    PNG
    media_image4.png
    147
    581
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    24
    229
    media_image5.png
    Greyscale

	McSwiggen teaches that the hairpin shRNA comprises “a loop region comprising about 4 to 8 nucleotides” comprising “linker molecules, or conjugate molecules as described herein.” (emphasis added). See paragraph 0183. 
	McSwiggen teaches that the N-acetyl-galactosamine ligand (“SG”) can be conjugated to the 2’-postiion of the sugar ring of a nucleotide. See Formula 92 copied from paragraph 0398:
	
    PNG
    media_image6.png
    162
    205
    media_image6.png
    Greyscale

McSwiggen exemplifies a nucleotide wherein the 2’ position of the sugar ring is conjugated to a GalNAc via a linker. See the following copied from Figure 46:

    PNG
    media_image7.png
    290
    429
    media_image7.png
    Greyscale


Schopman teaches that an shRNA comprising the “GUGA” belonging to the family of “GRNA tetraloop” provides “stabilizing effect” and the tetraloop-containing shRNA was found to be “much more active” than shRNAs comprising a 5-nt loop or a 3-nt loop or a 9-nt loop. See Figures 2A-2B and pages 206-207.
Manoharan teaches that a “ligand-conjugated monomer” can be “incorporated into the growing sense” strand (see paragraph 0213) and exemplifies a structure “LCM-I” (see paragraph 0225) as reproduced below:

    PNG
    media_image8.png
    281
    477
    media_image8.png
    Greyscale

Manoharan teaches that “X2” comprises a tethered ligand. See paragraph 0288.
Manoharan exemplifies a linker tethered ligand in compound 149 as copied below:

    PNG
    media_image9.png
    191
    423
    media_image9.png
    Greyscale

Manoharan teaches that “two or three or more” delivery ligands can be conjugated to an iRNA agent, wherein the delivery ligands include carbohydrates such as N-acetyl-galactosamine and mannose (e.g., “mannose-6-phosphate”), wherein the carbohydrate ligands “target, in 
Yamada teaches that three consecutive nucleotides can be conjugated to GalNAc as shown in Scheme 5 as copied below, wherein the conjugation is at the 2’ position of the sugar.

    PNG
    media_image10.png
    422
    574
    media_image10.png
    Greyscale

Teller discloses use of a ligand conjugate linker in Figure 13C (annotated with box) having the structure of linker claimed in the instant case. See Figure 13 copied below:


    PNG
    media_image11.png
    582
    973
    media_image11.png
    Greyscale


	Accordingly, claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on January 25, 2021 have been fully considered but they are not persuasive. Applicant argues that the tetraloop structures of the instant claims and those of the Exhibits of record submitted by applicant on June 2, 2020 “share certain structural similarities” by pointing out “D2” having a shorter stem duplex in the schematic drawing provided at page 12 of the remarks. In response, it is noted that the instantly claimed subject matter is directed to a double-stranded nucleic acid (dsNA) that comprises a tetraloop structure with a duplex of 15-35 base pairs. That is, the claimed subject matter is not directed to a tetraloop alone or a tetraloop having a 1-6-bp stem as in the Exhibits of record thus the structural limitations of the instantly claimed dsNA and the tetraloop structures in the Exhibits of record are not the same.  Hence, the behavior or properties of tetraloops in the Exhibits of record cannot . 
Applicant argues that the claims are not obvious because the tetraloops of Brown and the hairpin loops of McSwiggen are structurally and functionally distinct thus there is no suggestion that one of ordinary skill in the art would “equate” the two distinct loops. Contrary to applicant’s argument, there is no structural difference between the loop of McSwiggen’s shRNA and the tetraloop of Brown. Note that McSwiggen expressly disclosed that the loop of shRNA in Figure 66 can comprise four (4) ligands, and one of ordinary skill in the art reading the McSwiggen reference pertaining to a hairpin stem-loop structure would understand that the hairpin structure has at least four nucleotides as evidenced by the disclosure of “a loop region comprising about 4 to 8 nucleotides” comprising “linker molecules, or conjugate molecules as described herein.” See paragraph 0183. In addition, an shRNA comprising a 4-nt loop structure of a GNRA tetraloop was an art-recognized shRNA structure as evidenced by Schopman. Hence, the hairpin loop in McSwiggen’s Figure 66 having four linked ligands would be understood by an ordinarily skilled artisan as reading on a tetraloop (e.g., GNRA) comprising four linked ligands. That is, a loop of at least four nucleotides in McSwiggen’s Figure 66 reading to a GNRA tetraloop is not structurally different from Brown’s tetraloop of four nucleotides such as a GNRA tetraloop, and there is no evidence of record that the loop of the stem-loop structure in McSwiggen’s Figure 66 having no patentably distinguishable structural difference compared to the tetraloop of the stem-loop structure of Brown would be functionally distinct. 
 Applicant argues that the continuous strands of McSwiggen and the discontinuous strands of Brown are also different thus the examiner has “incorrectly” concluded the obviousness of the claims. Applicant further argues that the 1.132 declaration of record and Exhibits therein demonstrate lack of motivation or expectation of success in arriving at the instant claims. In response, it is noted that the structural difference of duplexed stem region 
Applicant points out “Exhibit 1” and “Exhibit 2” and argues that tetraloops provide benefits such as “enhanced stability” and are “a distinct species of the more generic loop structures.” Applicant argues that the nick in the discontinuous stem of Brown creates a duplex with a lower stability and the stability of the tetraloop provides the necessary additional stability of the duplex with a lower stability. Applicant then compares Brown’s tetraloop to McSwiggen’s loop, which is asserted to be “biodegradable” in paragraphs 0084-0086 thus McSwiggen teaches away from using the stable tetraloop. In response, it is noted that the “biodegradable” loop portion is not defined as an unstable loop portion, nor is the term “biodegradable” understood as being “unstable” in the relevant. The term “biodegradable” is understood in the relevant art to be degradable upon intracellular delivery. Now, note that the term “biodegradable” in siNA is used to describe a nucleic acid including a “tetramer comprising ribonucleotides”. See paragraph 0260: “FIG. 48 shows a non-limited example of a N-acetyl-D-galactosamine siNA nucleic acid conjugate of the invention. W shown in the example refers to a biodegradable linker, for example a nucleic acid dimer, trimer, or tetramer comprising ribonucleotides and/or deoxyribonucleotides.” (emphasis added). Indeed, McSwiggen teaches that the term biodegradable linker is designed such that its stability can be modulated for a particular purpose, such as delivery to a particular tissue or cell type. The stability of a nucleic acid-based biodegradable linker molecule can be modulated by using various chemistries” (emphasis added). See paragraph 0494. Hence, it is clear that the “biodegradable” loop portion of McSwiggen’s ligand-conjugated shRNA molecule in Figure 66 has nothing to do with being unstable. As explained above, the loop portion of at least 4 nucleotides of the shRNA molecule reads on a stabilizing GNRA tetraloop as evidenced by the combination of McSwiggen and Schopman, wherein the tetramer RNA sequence would be “biodegradable” once delivered to an intended target cell. Thus, there is nothing in the cited art or in “Exhibit 1” and “Exhibit 2” that teaches away from conjugating up to four delivery ligands to the tetraloop of the discontinuous duplex structure of Brown. Note that an shRNA with a stabilizing GNRA tetraloop was a known shRNA design option for providing target inhibition as demonstrated by Schopman. See Schopman’s Figures 2A-2B copied below, wherein Figure 2B demonstrates RNAi activity provided by an shRNA comprising a GUGA tetraloop, whereas no RNAi activity is observed with the negative control, which is an irrelevant shRNA (shnef). 

    PNG
    media_image12.png
    498
    613
    media_image12.png
    Greyscale


Applicant points out “Exhibit 3”, “Exhibit 4”, and “Exhibit 5” and argues that there is no reasonable expectation of success because McSwiggen’s loop structure “is not capable of inducing RNA inhibition against a targeted gene.” In response, it is noted that there is no objective, factual evidence that demonstrates the alleged failure of McSwiggen’s ligand-conjugated shRNA to induce RNAi. Further, none of Exhibits 3-5 show lack of target silencing by McSwiggen’s structure or by Brown’s structure modified to have a ligand conjugate in the tetraloop. In fact, Exhibits 3-5 do not even relate to shRNA structures or duplexes with a loop. Again, note that an shRNA with a stabilizing GNRA tetraloop was known shRNA design option, which was taught to provide target inhibition as demonstrated by Schopman, and the loop in McSwiggen’s Figure 66 does read on a tetraloop as a tetraloop was an art-recognized loop for making an shRNA molecule, and because McSwiggen’s loop was taught to have a minimum of four nucleotides for being linked to up to four ligands. 
Applicant discusses McSwiggen’s Figure 20 and argues that McSwiggen’s duplex of 19 bps adjacent to the loop is different from the duplex of 1-6 bps adjacent to the loop claimed in the instant case. In response, applicant’s attention is directed to the fact that the final structure as claimed in the instant case reads on at least a 19 bp duplex adjacent to a tetraloop. The discontinuous structure formed by a nick does not change the final structure having at least a 19 

    PNG
    media_image13.png
    79
    551
    media_image13.png
    Greyscale

Now, see also the following structure disclosed by Brown:

    PNG
    media_image2.png
    111
    689
    media_image2.png
    Greyscale

As shown above, the final product depicted above has the “UUCG” tetraloop, which is adjacent to a 25-bp duplex stem. In fact, the instant claims do require “a duplex formed by said sense and antisense strand, having a length of 15 to 35 base pairs” (emphasis added). Hence, applicant’s arguments pertaining to duplex length adjacent to the loop are not found persuasive. 
Applicant argues Manoharan, Yamada, and Teller do not cure the deficiencies of Brown and McSwiggen thus the claims are not obvious. In response, it is noted that the combination of Brown and McSwiggen does not have the alleged deficiencies especially in view of the prior art knowledge that a stabilizing GNRA tetraloop was known to be a qualifying hairpin loop in an RNAi-mediating shRNA molecule as taught by Schopman and further in light of the fact that the “biodegradable” RNA loop in McSwiggen’s ligand-conjugated shRNA structure in Figure 66 reads on a 4-nt loop and does not mean an “unstable” loop as explained above. 
In view of the foregoing, applicant’s arguments are not found persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Response to Arguments
Applicant's arguments filed on January 25, 2021 addressing double patenting rejections have been fully considered but they are not persuasive, because applicant’s arguments that the cited art in combination does not teach the claimed structure and that there is no motivation/reasonable expectation of success to combine the cited art are not found persuasive as explained in the obviousness rejection above, which is fully incorporated by reference herein thus will not be repeated. Accordingly, the following rejections are set forth in the instant Office action.

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 21, 23-24, and 26 of U.S. Patent No. 9,206,420 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘420 patent claims drawn to an HIF-1-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘420 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 38-41, 43-44, and 48-51 of U.S. Patent No. 9,365,850 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘850 patent claims drawn to an MCL1-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘850 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,655,976 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
The ‘976 patent has a common inventor (Weimin Wang) with this application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘976 patent claims drawn to an dsNA comprising tetraGalNAc ligands. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘976 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 35-38, and 40-43 of U.S. Patent No. 9,708,605 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘605 patent claims drawn to an MCL1-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘605patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

s 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11, 13-14, and 17-38 of U.S. Patent No. 9,732,347 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘347 patent claims drawn to an AR-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘347 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-11 and 25-26 of U.S. Patent No.  in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘819 patent claims drawn to a KRAS-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘819 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,828,606 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘606 patent claims drawn to an HAO1-taregeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘606 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,010,562 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
The ‘562 patent has a common inventor (Weimin Wang) with this application. 
prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,036,017 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘017 patent claims drawn to a C5-taregeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,131,912 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to incorporate ligands into each base of the tetraloop sequence of the double-stranded nucleic acid of the ‘912 patent claims, because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,150,965 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘965 patent claims drawn to a TTR-taregeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘965 patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, prima facie obvious in view of the prior art teachings. 

Claims 1-5, 7-11, 13-15, 17-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,351,854 B2 in view of Brown et al. (US 2011/0288147 A1, of record) in view of McSwiggen et al. (US 2009/0023675 A1, of record), Schopman et al. (Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the patent claims drawn to an LDH-taregeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the patent claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

Antiviral Research, 2010, 86:204-211), Manoharan et al. (US 2005/0164235 A1, of record), Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, of record), and Teller et al. (US 2015/0246133 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘440 claims drawn to a KRAS-targeting dsNA. It would have been obvious for one of ordinary skill in the art to synthesize the dsNA of the ‘440 claims in view of Brown’s GAAA tetraloop-containing dsRNA in Figure 7 in order to maximize RNAi potency, because Brown taught that the tetraloop-containing dsRNA structure exemplified in Figure 7 is “designed to maximize potency, enhance Dicer processing, improve stability while evading the immune system” (see paragraph 0003). It would have been obvious for one of ordinary skill in the art to further conjugate carbohydrate ligands into the GAAA loop because Brown taught that modifications can be introduced to the dsRNA for “targeting particular cells” thereby “improving cellular uptake” of the dsRNA (See paragraph 0092), and because carbohydrate ligand conjugation to the loop of a dsRNA was an art-recognized methodology known in the art as taught by McSwiggen, wherein the loop of McSwiggen’s shRNA reads on a tetraloop as explained in the §103 rejection above, which is fully incorporated by reference herein and the linker-ligand conjugation claimed in the instant case would have been prima facie obvious in view of the prior art teachings. 

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635